Case 9:17-cv-80495-KAM Document 721 Entered on FLSD Docket 11/17/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                                    CASE NO. 17-CV-80495-MARRA


  CONSUMER FINANCIAL PROTECTION BUREAU,

                 Plaintiff,

  vs.

  OCWEN FINANCIAL CORPORATION;
  OCWEN MORTAGE SERVICING, INC.
  OCWEN LOAN SERVICING, LLC and
  PHH MORTGAGE CORPORATION,

                 Defendants.

  ________________________________________________/

                         ORDER TERMINATING MOTIONS AS MOOT

            THIS CAUSE is before the Court following entry of a briefing schedule governing the

    submission of streamlined summary Judgment and Daubert motions on the claims of the remaining

    Federal Plaintiffs, and an order denying the parties’ request for implementation of “provision” sealed

    filings procedures. In light of these rulings, and the recent final disposition of the claims of the

    Florida plaintiffs, a series of previously filed motions directed to the submission of information under

    seal in conjunction with Daubert and summary judgment motions, in addition to various substantive

    motions and other miscellaneous matters are now moot.

            It is accordingly ORDERED AND ADJUDGED:

            The Clerk is directed to TERMINATE the following motions as MOOT:

            DE Nos. 629, 630, 632 (plaintiffs sealed joint motion for summary judgment), 634, 637,

            638, 642 (defendants’ sealed motion for summary judgment); 643, 654, 668, 669, 673
Case 9:17-cv-80495-KAM Document 721 Entered on FLSD Docket 11/17/2020 Page 2 of 2




            (sealed motion to strike); 678, 685, and 692.

         DONE and SIGNED in Chambers at West Palm Beach, Florida this 17th day of

  November, 2020.




                                                            KENNETH A. MARRA
                                                            United States District Judge


  cc. all counsel
